Case 1:20-mj-00252 Document 6 Filed 10/08/20 Page 1 of 1 PagelD #: 19

AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT

for the

District of Delaware

 

United States of America )
Vv. Case No. 20-mj-252
BARRY CROFT )
) Charging District’s Case No. 1:20-MJ-416
Defendant )

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I understand that I have been charged in another district, the (name of other court) __Western District of Michigan

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if ] am unable to retain counsel;
(2) an identity hearing to determine whether I am the person named in the charges;
(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing within 14 days of my first appearance if I am in custody and 21 oe otherwise —
unless I am indicted — to determine whether there is probable cause to believe that an offense has
been committed;

(5) a hearing on any motion by the government for detention;

(6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

I agree to waive my right(s) to:

qo an identity hearing and production of the warrant.
a preliminary hearing.
a detention hearing.

o

qo

ot an identity hearing, production of the warrant, and any preliminary =—agiaili-hearing to which I may
be entitled in this district. I request that those hearings be held in the prosecuting district, at a time set
by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are

pending against me. /
Date: 10/08/2020 i ( _— ( e@rvse \ ow hehe lf of Gersy
1 Catt

1]
i Defendant’s signature
A i

esc Signature of defendant's attorney

 

Conor Wilson
Printed name of defendant's attorney
